Published Order
This matter has come before the Indiana Supreme Court on a petition to transfer jurisdiction, filed pursuant to Indiana Appellate Rules 56(B) and 57, following the issuance of a ■ decision by the Court of Appeals. The Court has reviewed the decision of the Court of Appeals, and all briefs filed in the Court of Appeals and materials filed in connection with the request to transfer jurisdiction have been made available to the- Court for review. Each participating member has had the opportunity to *75voice that Justice’s views on the case in conference with the other Justices, and each participating member of the Court has voted on the petition.
Because the Court is evenly divided' on whether to grant "'or deny transfer, the petition to transfer is deemed DENIED. See Ind. Appellate Rule 58(C).
Rush, C.J., and Massa, J., vote to deny transfer.
David, J., dissents to the denial of transfer with separate opinion in which Slaughter, J., concurs.
Slaughter, J., concurs.